*371
ORDER

PER CURIAM.
AND NOW, this 9th day of February, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Whether the Superior Court erred in finding a gross abuse of discretion where the trial court fairly balanced all aspects required of the Juvenile Act in determining that [Petitioner] should not be tried as an adult for acts which occurred when he was but 14 years old, and where he had no further contacts with the criminal justice system in the intervening six years?
(2) Whether, under principles of equity, taking into account [Petitioner’s] transformation into a productive member of society, the lapse of seven years between the delinquent act and the certification hearing, and the serious negative consequences of a possible adult conviction, the trial court correctly refused to certify [Petitioner’s] case to adult criminal court?